Citation Nr: 0740827	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to February 
1961.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which, in pertinent part, 
denied entitlement to service connection for the above 
condition.  

In September 2007, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of the hearing is of record.


FINDING OF FACT

Hearing loss disability was not present within one year of 
the veteran's discharge from service and is not etiologically 
related to service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in October 2004, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for entitlement to 
service connection for bilateral hearing loss.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

With respect to the fourth element of the VCAA notice, the 
October 2004 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the October 2004 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claim until July 2006, 
since the claim is being denied, no disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in January 
2005 for his hearing loss.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that he incurred a bilateral hearing 
loss disability due to in-service noise exposure from his 
assignment as a plane captain conducting maintenance on 
aircraft.  

Although the veteran has reported that he first noticed his 
hearing loss in service, service treatment records are 
negative for treatment or diagnoses pertaining to hearing 
loss.  A September 1959 audiogram and the examination report 
for discharge in February 1961 shows that the veteran's 
hearing was found to be normal upon clinical examination, and 
in fact, had improved between the two audiograms.

In the veteran's original claim for service connection 
received in October 2004, he did not report when his hearing 
loss began.

The first post-service medical evidence of record showing a 
bilateral hearing loss is from the veteran's January 2005 VA 
audiological examination.  At that time, he said that he 
believed his hearing was "okay" but that his wife had 
noticed hearing difficulties.  He reported an onset of 
hearing loss within the past year or two and stated that 
during his active duty separation examination he was told his 
hearing had decreased.  The veteran reported in-service noise 
exposure as a jet engine mechanic and plane captain.  After 
active duty, the veteran worked as a machinist for 45 years.  
The diagnosis was mild sensorineural hearing loss in both 
ears at 4000 hertz.  

After reviewing the veteran's claims folder, the examiner 
noted that since the veteran's hearing was found to be normal 
during 1960 and 1961 audiological examinations, and concluded 
that his current mild hearing loss was not a result of noise 
exposure in the military.  

The record also contains an audiogram report and letter from 
the veteran's private physician, dated January 2006.  The 
veteran was found to have mild to moderate sensorineural 
hearing loss bilaterally and reported a history of noise 
exposure in the military.  

The record clearly shows current diagnoses of bilateral 
hearing loss, documented by audiological testing.  The 
veteran's testimony as to in-service exposure from performing 
maintenance on airplanes is supported by his service 
personnel records.  Two of the three elements necessary for 
service connection-current disability and in service 
injury-are demonstrated.

The Board notes that the veteran has not clearly reported a 
continuity of symptomatology since service.  His testimony at 
his Board hearing in September 2007 is to the effect that he 
was told at his separation examination that his hearing had 
deteriorated during military service, and that he sought 
treatment within months of being told that the radio and 
television were too loud.  Inasmuch as he did not seek 
treatment until decades after service, the testimony belies a 
finding that there was a continuity of symptomatology.  The 
veteran also stated that he did not seek treatment for 
hearing loss until he filed his claim in October 2004, more 
than 40 years after service, and there is no other evidence 
of hearing loss in service or in the decades immediately 
after service.  

Even if the veteran's testimony could be read as reporting 
hearing loss in the year immediately after service; and 
assuming arguendo that these conditions are subject to 
presumptive service connection as diseases of the central 
nervous system; there is no competent evidence demonstrating 
those conditions to a compensable degree during that 
presumptive period.

Although the veteran has testified that he was told of 
deteriorated hearing at the time of his separation 
examination, that examination has been interpreted as showing 
no hearing loss.  

Further, the absence of any clinical evidence for decades 
after service weighs the evidence against a finding that 
hearing loss was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The only competent medical opinion as to the etiology of the 
current hearing loss is that of the VA examiner, who provided 
an opinion against a link between the current hearing loss 
and service.  That opinion was based on a review of the 
claims folder and consideration of the veteran's statements, 
the history of in-service and post-service noise exposure and 
was premised on the normal hearing examinations in service 
and the mild level of current hearing loss.

In essence, the only opinion linking the veteran's current 
hearing disability to service is that of the veteran.  As a 
lay person, he is not competent to provide an opinion 
concerning medical causation.  See Barr, Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran would 
not be competent to attribute his current hearing loss to 
noise exposure in service, as opposed to his post-service 
noise exposure or other causes.

The post-service medical evidence of record shows that the 
first evidence of the veteran's claimed disability was more 
than forty years after his separation from active duty 
service.  In addition, the January 2005 VA examiner has 
opined that the veteran's hearing loss is not the result of 
in-service noise exposure.  The Board therefore concludes 
that the evidence is against a nexus between the veteran's 
current bilateral hearing loss disability and his active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


